Citation Nr: 0904515	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-05 591	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for the service-connected congestive heart failure (CHF) 
related to cardiomyopathy.

2.  Entitlement to an effective date prior to May 20, 2004 
for the grant of service connection for CHF related to 
cardiomyopathy.  

3.  Entitlement to an initial compensable rating for the 
service-connected hypertension associated with the CHF 
related to the cardiomyopathy.

4.  Entitlement to an effective date prior to January 31, 
2005 for the grant of service connection for hypertension 
associated with CHF related to cardiomyopathy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION


The veteran had active service from June 1978 to March 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 2004 and August 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The December 2004 rating decision granted 
service connection for CHF related to cardiomyopathy and 
assigned an initial 60 percent rating effective from May 20, 
2004.  The August 2005 rating decision granted service 
connection for hypertension associated with the CHF related 
to the cardiomyopathy, and assigned a noncompensable rating 
effective from January 31, 2005.  The veteran appealed the 
initial ratings assigned and the effective dates of service 
connection for the CHF related to cardiomyopathy and the 
hypertension.


FINDING OF FACT

On January 20, 2009, the Board was notified by the RO that 
the veteran died in September 2008, during the pendency of 
her appeal.


CONCLUSION OF LAW

Due to the death of the veteran appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 20.1302 (2008); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran appellant died during the pendency 
of the appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.  


ORDER

The appeal is dismissed.




		
	                                              RONALD W. 
SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


